FILED
                              NOT FOR PUBLICATION                           MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NURMAIDA SITORUS; VEGA BELLA                     No. 09-70841
INGGRID,
                                                 Agency Nos. A088-558-385
               Petitioners,                                  A088-558-386

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Nurmaida Sitorus and Vega Bella Inggrid, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ order summarily

affirming their appeal from an immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, and we review de

novo the agency’s legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the incidents of

harassment experienced by petitioners do not rise to the level of persecution, either

individually or cumulatively. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir.

2009) (incidents suffered by ethnic Chinese petitioner in Indonesia, considered in

the aggregate, did not amount to persecution); Nagoulko v. INS, 333 F.3d 1012,

1016-17 (9th Cir. 2003) (record did not compel finding that Ukrainian Pentecostal

Christian who was “teased, bothered, discriminated against and harassed” suffered

past persecution). Further, even under a disfavored group analysis, the record does

not compel the conclusion that petitioners have established a well-founded fear of

persecution, because they did not establish sufficient individualized risk of harm.

See Halim, 590 F.3d at 977-80. Accordingly, petitioners’ asylum claim fails.

      Because petitioners failed to meet the lower burden of proof for asylum,

their claim for withholding of removal necessarily fails. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2                                    09-70841
      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to show it is more likely than not they will be tortured

with the consent or acquiescence of the government if returned to Indonesia. See

Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                        3                                       09-70841